department of the treasury employer_identification_number person to contact -id contact telephone numbers uil internal_revenue_service p box cincinnati oh number release date date date legend b organization c county d state x dollars amount y dollars amount z dollars amount dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts in you are a public charity described internal_revenue_code sec_509 and sec_170 a vi and you are actively engaged in a program of activities in furtherance of your exempt_purpose your mission is to improve the relationship trust and communication between law enforcement officials at-risk youth of all gender ethnic and religious backgrounds and the community while interacting with other community service organizations that work with youth to leverage resources your mission has been achieved by creating and implementing a variety of science and technology summer camps and afterschool programs the programs have been conducted at various facilities that have been rented you or donated by a municipal entity television media and newspaper documents show that you have been actively engaged in these programs your board_of directors includes the school superintendent university level educators aviation science and boating professionals the housing authority executive director federal and local law enforcement personnel and banking officials you have a highly experienced management team with transparent policies and internal checks and balances to oversee policies and procedures no one in your organization is affiliated with b letter catalog number 58230y you are located in the fifth largest county in d c however it is an extremely poor region which makes raising funds difficult your funding has historically come from a variety of private corporate and municipal funding sources you have solicited for public support in the past and have previously met the one-third support_test without the exclusion of any unusual grants a significant amount of support has come from the government and public sector you expect to continue to attract a significant amount of public support after receipt of the grant you submitted two grant applications to b one grant application submitted by you to b was for a capital grant for x dollars to construct a youth science technology and health center and purchase outdoor playground equipment the other grant application was for a y dollar operating expense budget and material acquisition b will consolidate the two grant applications into one grant request totaling z dollars because of the unusual multi-faceted purposes of the grant requests from one organization the grant will be in the form a check payable to you to be used to purchase building materials services and supplies that will allow you to construct a facility and develop and enhance programs and services for the underrepresented youth in c b has not imposed any conditions on you that must be satisfied prior to receiving the grant other than requesting that you consider the ramifications of a large grant on your public charity status b is currently one of the largest private trusts in d and b's mission is to improve the quality of life and quality of health for the financially needy of d c is one of the five especially poor counties that b has designated as priority regions to focus on funding health related initiatives b was informed about your mission and programs by members of the c educational system municipal government media representatives of other private community based programs and citizens of the community b has no prior affiliation with you and b has no one in a position of authority on your staff or board_of directors you submitted a detailed online proposal to b on how you plan to use the grant funds relative to a healthy living fitness program an external and impartial b advisory board_of professionals reviewed the current funding cycle grant applications the advisory board then made recommendations to the funding committee as to what applications amount should be considered for funding sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include letter catalog number 58230y whether the contribution was made by a person who a created the organization b previously contributed a substantial part of its support or endowment c stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 d directly or indirectly exercised control_over the organization or e was in a relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law you successfully meet the criteria set forth in sec_1 70a-9 f iii b the grantor was informed about your mission and programs by members of the c educational system municipal government media representatives of other private community based programs and citizens within the community the anticipated grant amount is unusual letter catalog number 58230y based on the funding amounts you typically receive the grant will consist of two components capital grant x dollars to construct a facility and operating expense funding of y dollars the large size of the grant from b would adversely impact your public charity status pursuant to sec_1_509_a_-3 all pertinent facts and circumstances have been considered and analyzed in determining whether the grant or contribution is an unusual grant as follows b as the grantor is a disinterested party with respect to you in the sense that the donation is made solely because of the publicly supported nature of the organization b is an independent charitable_trust with which you have no prior or current affiliation with b has no one in a position of authority on your staff or on your board_of directors no one in your organization is affiliated with b the anticipated grant will be in the form of a check payable to you that will be used to purchase building materials services and supplies that will allow you to construct a facility and develop and enhance programs and services for the underrepresented youth in c which fulfills your charitable mission you are a public charity described in internal_revenue_code sec_509 and sec_170 a vi and you are actively engaged in a program of activities in furtherance of your exempt_purpose you have conducted a variety of science and technology summer camps and afterschool programs since formation that have been documented by television media and newspaper coverage additionally as shown in your previous financial data you were able to attract a significant amount of support from the public sector and the government in the past based on the type and scope of the science technology and health related programs that you will implement with the b funding and your existing programs and program support reflected in the financials submitted you should be able to continue to attract a significant amount of public support after the grant as you have in the past that will allow you to continue to meet your mission objectives you have previously met the one-third support_test without the exclusion of any unusual grants you have never benefited from the use of the exclusion of unusual grant exemption to meet the one-third support_test you have a representative governing body your board_of directors includes a school superintendent university level educators aviation science and boating professionals the housing authority executive director federal and local law enforcement personnel and banking officials b has not imposed any conditions on you that must be satisfied prior to receiving the grant other than requesting that you consider the ramifications of a large grant on your public charity status for all the forgoing reasons the grant from b should be characterized as an unusual grant as the criteria set forth in sec_1_170a-9 and sec_1_509_a_-3 for an unusual grant have been met letter catalog number 58230y if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58230y
